DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 recites the limitation “at least some of the curved ribs emanating from the center pin” that the filed application seems to lack sufficient written description support. Accordingly, this rejection also applies to dependent claims 3-6 and 8-16 due to dependency. Appropriate correction and/or correspondence addressing this 112(a) issue is required in order to withdraw the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (EP 1089373 A1) in view of Kim (US 2006/0115720 A1) and Obasih et al (US 2016/0093929 A1). Hereinafter referred to as Fukuda, Kim, and Obasih.
Regarding claims 1 and 17, Fukuda discloses a battery module (“sealed battery pack” [0016]) comprising:
a plurality of rechargeable battery cells arranged in a row (“plurality of cells 2 are disposed… into an integrated case” [0016] in which is referred to as “prismatic cases” [0018] 14 Fig. 5) with wide surfaces of the battery cells facing each other (Fig. 10 where adjacent 14s have surfaces that are directly adjacent to each other that has dimensions that are “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration … [is] significant”, MPEP 2144.04 IV B);
a first cooling channel and a second cooling channel that are arranged in one side of the row (“Troughs” [0019], 22 Fig. 9A, or also referred to as “distributing headers” [0025], 35 Fig. 15A); and
a fluid path plate provided between two immediately adjacent wide side surfaces of ones of the battery cells (“step-like partitions” [0030] 51 Fig. 10), and forming a cooling passage through which a coolant flows from the first cooling channel to the second cooling channel (“the step-like partitions 51 function as flow-alignment ribs for forming the meandering flow passages 40 in the coolant passages 21” [0035]),
wherein the fluid path plate comprises a guide member configured to guide the coolant flow from an inlet of the fluid path plate in communication with the first cooling channel (57 Fig. 11B which communicates with the incoming flow provided by the first cooling channel or the 35 on the left hand side of the battery module as indicated by Fig. 15A, “re-circulation passages” [0032]) to an outlet of the fluid path plate in communication with the second cooling channel (56 Fig. 15B which communicates with the outgoing flow provided by the second cooling channel or the 35 on the right hand side of the battery module as indicated in Fig. 15A, “Branched flow passages” [0032]),
wherein the guide member comprises:
a center pin extending from a bottom of the fluid path plate between the inlet and the outlet (any one of the 52 that is between inlet 57 and outlet 56 indicated in Fig. 12, which extends from the bottom of the fluid path plate segments located on the sides of the sealed battery pack) toward a center of the fluid path plate (the two middle 52 as circled in the annotated copy of Fig. 12 below extends toward a portion of the fluid path plate that is location at the mid-height of the fluid path plate);
a plurality of curved ribs extending along the cooling passage (Figs. 10 and 12-13 show that step-like partitions 51 have a curved structure, and “function as flow-alignment ribs” [0030]), at least some of the curved ribs emanating from the center pin (copy of Fig. 12 below where the 51 segments on the sides of the battery pack spread from the middle 52); and
wherein portions of the fluid path plate other than the guide member are openings extending through the fluid path plate (Fig. 10), the openings being open to the two immediately adjacent wide side surfaces of ones of the battery cells such that the coolant directly contacts the two immediately adjacent wide surfaces of ones of the battery cells ([0032] where the different “cut-outs” and “openings” create “coolant passages” formed by the battery cells and the fluid path plate that is “formed over substantially the entire surface between the opposing wall surfaces” of the two immediately adjacent battery cells [0028]).
Fukuda does not disclose a housing in which the first cooling channel and the second cooling channel are disposed in a bottom thereof, and that the guide member comprises:
a plurality of circular members connected with the curved ribs in a network connection structure.
However, Kim discloses a battery module ([0034]) comprising a plurality of rechargeable battery cells arranged in a row (11n Fig. 1, “unit batteries” [0035]), a fluid path plate that is provided between two immediately adjacent ones of the battery cells (“Barrier ribs” [0036], 20n Fig. 1), and forms a cooling passage through which a coolant flows from a first cooling channel to a second cooling channel (“air entering the battery module 10 through the inlet 12a… exits through the outlet 12b. During this process, the air passes through the barrier ribs 20” [0040]). Kim also discloses that the fluid path plate comprises a guide member (“barrier ribs” [0041], 20 Fig. 2 which is comprised of “supporting bar 22” and “protrusions 21” [0041] and “effectively forms channels, or flow paths, through regions defined between the protrusions 21, thereby containing and directing air to cool the unit batteries” [0043]) configured to guide the coolant flow from an inlet of the fluid path plate that is in communication with the first cooling channel to an outlet of the fluid path plate that is in communication with the second cooling channel (Fig. 15), and wherein portions of the fluid path plate other than the guide member are openings extending through the fluid path plate (“the protrusions 21 may each be substantially surrounded by free space” [0041], 21 Figs. 2 and 15), the openings being open to the two immediately adjacent ones of the battery cells such that the coolant directly contacts the two immediately adjacent ones of the battery cells (“Thus, the plurality of protrusions, when in place between, and in contact with, the side surfaces of the respective adjacent unit batteries, may form a plurality of cooling medium flow paths” [0043]). 
Kim teaches that the guide member comprises of a plurality of circular members connected in a network connection structure (Fig. 2) such that the circular members are integrally connected to each other and to provide support ([0041]), and so that the guide member is disposed in a regular pattern such as a staggered array, which includes an angle defined by the plurality of circular members and correlates to the overall direction of flow of the cooling medium ([0059]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a plurality of circular members connected in a network connection structure to the guide member of the fluid path plate of Fukuda in view of Kim such that the circular members are connected with the curved ribs in a network connection structure because the two structures of the plurality of curved ribs and the plurality of circular members function for the same purpose of guiding the coolant flow from an inlet to an outlet of the fluid path plate, and therefore form a third guide member from the two that is used for the same purpose (see MPEP 2144.06 Section I). The person of ordinary skill would then be able to provide additional support to the plurality of curved ribs and the plurality of circular members, and achieve a regular pattern of the plurality of circular members, such as a staggered array that defines angles between three circular members, that enables the skilled artisan to design an overall direction and therefore control of the flow of the cooling medium.

    PNG
    media_image1.png
    759
    679
    media_image1.png
    Greyscale

Moreover, Obasih discloses a battery module (20 Fig. 3, “lithium ion… battery module” [0042]) comprising a plurality of rechargeable battery cells arranged in a row (30 Fig. 3, “a number of individual electrochemical cells” [0046]), and a first cooling channel and a second cooling channel that are arranged in one side of the row (174 and 176 Fig. 14, “first segments” and “second segments” [0065], which comprises a general “fluid guide assembly 69” [0065]). 
Obasih teaches the battery module comprising a housing (31 Fig. 14, [0065]) in which the first cooling channel and the second cooling channel are disposed in a bottom thereof (Fig. 14, “the fluid guide assembly 69 includes the bottom inlet 132 proximate to the same end 40 of the housing 31 that includes the fan 68” [0065]), and that this configuration provides a more even heat extraction from the base ends of the battery cells by having a first pass through of the cooling medium through the first channel to heat up the cooling medium as it travels from one end of the housing to the other end and a second pass through of the cooling medium through the second channel to receive more heat as the cooling medium travels from the other end of the housing to the one end of the housing ([0066]). Obasih teaches that this arrangement reduces a thermal gradient that arises in the direction that the row of battery cells is arranged (direction 114” [0066] Fig. 14) in the battery module ([0066]).
Therefore, it would have been obvious for a person having ordinary skill in the art to further modify the battery module of modified Fukuda by relocating the first and second cooling channels such that the first and second cooling channels are disposed in a bottom thereof, in view of Obasih, in order to achieve a more even heat extraction of the base ends of the battery ends and reduces a thermal gradient of the battery cells that occurs along the row of battery cells.
Regarding claim 3, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the center pin comprises a rounded tip (copy of annotated Fukuda Fig. 12 above where each center pin has rounded tips).
Regarding claim 4, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the center pin has a first length (copy of annotated Fukuda Fig. 12 above where the center pins extend to the center or about half the length of the fluid path plate), and
the fluid path plate extends toward the outlet from the inlet, a distance from the outlet to the inlet being a second length (attached figure above where the fluid path plate has a distance between the outermost locations of possible outlets and inlets that is about half the length of the fluid path plate). 
Modified Fukuda does not disclose that the ratio of the first length to the second length is either 1:2 or 1:3.
	Modified Fukuda discloses that cooling of the battery cells from the fluid path plate occurs at all of the surfaces of the battery cells (Fukuda [0035]) and that substantially the entire surface of the surfaces of the battery cells are cooled (Fukuda [0028]). Therefore, a person of ordinary skill in the art would be able to recognize that the fluid path plate conforms to the surface area and dimensions of the wide surface battery cells where the fluid path plate is disposed, and that the ratio of the first length to second length of 1:2 or 1:3 indicates that the second length is longer than the first length. The person of ordinary skill would also then recognize that the fluid path plate would inherit the dimension of the wide surface of the battery cell such that its width is longer than its height and that it is specifically designed for battery cells of this dimension. However, MPEP 2144.04 Section IV, 2nd paragraph, states that when “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 5, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the circular members are disposed close to the inlet and/or the outlet (a row of circular members may be disposed at the top of the fluid path plate where the inlet and the outlet are located as indicated in the attached figure above).
Regarding claim 6, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and that the outermost locations for the inlet and the outlet are along the width of the fluid path plate and the battery cell (attached figure above).
Modified Fukuda does not disclose that the inlet and outlet ports are disposed on a long side of the cooling plate.
Modified Fukuda discloses that cooling of the battery cells from the fluid path plate occurs at all of the surfaces of the battery cells (Fukuda [0035]) and that substantially the entire surface of the surfaces of the battery cells are cooled (Fukuda [0028]). Therefore, a person of ordinary skill in the art would be able to recognize that the fluid path plate conforms to the surface area and dimensions of the wide surface battery cells where the fluid path plate is disposed, and that the ratio of the first length to second length of 1:2 or 1:3 indicates that the second length is longer than the first length. The person of ordinary skill would also then recognize that the fluid path plate would inherit the dimension of the wide surface of the battery cell such that its width is longer than its height and that it is specifically designed for battery cells of this dimension. However, MPEP 2144.04 Section IV, 2nd paragraph, states that when “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 8, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the battery cell and the fluid path plate are formed in the shape of a prism (“prismatic cases” [0018]).
Regarding claim 9, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 8 above, and wherein the guide member is divided into two parts having the same contour of the fluid path plate (attached figure representing modified Fukuda above where the shapes and forms of the left side and the right side of the fluid path plate, which are opposite from one another with respect to the indicated outlet, are the same), and the two parts of the guide member are disposed to be symmetrical to each other with respect to an axis extended from the side where the inlet and the outlet are disposed (attached figure above representing modified Fukuda above where the left side and the right side are symmetric and mirror images of each other).
Regarding claim 10, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and further comprising a frame that surrounds the fluid path plate (Fukuda Fig. 2 via cooling box “3” and middle lid “4” such that “coolant passages are formed by causing the various cell cases to communicate with each other between the sides of the cells and the inner walls on both sides of the cooling box in the direction in which the cells are disposed, so all of the sides of the cells, including those between the cells can be forcibly cooled with a coolant that flows through the coolant passages” Fukuda [0037]).
Regarding claim 11, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein an upper portion of the fluid path plate is sealed by a sealing member (Fukuda 5 Fig. 2, “outer lid” [0016]).
Regarding claim 12, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 11 above, and wherein the sealing member comprises a non-conductive resin member or a steel plate (Fukuda [0017] “the outer lid… and so forth are made of synthetic resin”).
Regarding claim 13, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 11 above, and further comprising an exhaust gas area on the sealing member (Fukuda [0016] “outlet orifice… [is] integrally mounted at the… ends of the outer lid 5”, Fig. 2).
Regarding claim 14, modified Fukuda discloses a vehicle comprising the battery module disclosed in claim 1 above (Fukuda [0016] “The sealed battery pack 1… can be used to advantage as a drive power source for an electric vehicle”).
Regarding claim 15, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 10 above, and wherein the frame directly contacts the two immediately adjacent wide side surface of ones of the battery cells (Fukuda [0027] “the cells 2 are welded and integrally joined together to create an integrated batter case, which is inserted into the cooling box”, and Fig. 4 indicates a direct contact of the cooling box 3 with the battery cells 14).
Regarding claim 16, modified Fukuda discloses all of the limitations for the battery module as set forth in claim 1 above, and wherein the center pin directly contacts the two immediately adjacent wide side surfaces of ones of the battery cells (Fukuda [0031] “The thickness of the step-like partitions 51 is set to be substantially the same as the spacing between the cases”, which implies a tight fit and therefore direct contact between the fluid path plate and the two immediately adjacent ones of the battery cells).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721